Case 18-13164-mdc        Doc 30     Filed 11/14/18 Entered 11/14/18 13:14:24             Desc Main
                                    Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ________________________________________________________________________
   In Re:                                    :     Chapter 13
          Dolores L. Mancini                 :
          John M. Mancini                    :
                                             :     Case No.: 18-13164MDC
   Debtor(s)                                 :


 APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES

         Brad J. Sadek, Esquire applies under §330 of the Bankruptcy Code for an award
   of compensation and reimbursement of actual, necessary expenses and represents:

1. Applicant is counsel for the debtor.

2. The Debtor filed a petition under the Bankruptcy Code on May 10 th, 2018.

3. The Debtor’s annualized current monthly income as set forth on Form B22C is:

     _____ above median (the amount on line 15 is not less than the amount on line 16)

     __X___ below median (the amount on line 15 is less than the amount on line 16).

4. All services rendered and expenses incurred for which compensation or reimbursement is
   requested were performed or incurred for or on behalf of the debtor, the services and
   expenses were actual and necessary, and the compensation requested for those services is
   reasonable.

5. Applicant requests an award of compensation of $4,000.00 for providing the following
services: Including but not limited to interviews with the Debtor, preparation and filing of the
Debtor’s Petition and plan, plan analysis, appearance at the section 341 meeting,
amendments, review of proof of claims and confirmation process, as well as related
bankruptcy legal services.

6. Applicant requests reimbursement of expenses in the amount of $0.00 for the
   following expenses:

7. The Debtor paid Applicant $2,145.00, plus filing fees, prior to the filing of the petition.

8. A copy of the Applicant’s disclosure of compensation pursuant to Fed. R. Bankr. P.
   2016(b) is attached hereto as Exhibit “A.”
Case 18-13164-mdc       Doc 30    Filed 11/14/18 Entered 11/14/18 13:14:24          Desc Main
                                  Document     Page 2 of 2


9. None of the compensation paid to applicant will be shared with any person other than a
   member or regular associate of applicant’s law firm unless 11 U.S.C. §504(c) applies.


         WHEREFORE, Applicant requests an award of $1,855.00 in further
   compensation and of $0.00 in reimbursement of actual, necessary expenses.


   Dated: November 14, 2018                           /s/ Brad J. Sadek, Esquire
                                                      Brad J. Sadek, Esquire
                                                      Sadek and Cooper
                                                      1315 Walnut Street
                                                      Suite #502
                                                      Philadelphia, PA 19107
                                                      215-545-0008
